Case: 09-20150 Document: 00511370950 Page: 1 Date Filed: 02/03/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 3, 2011

                                       No. 09-20150                         Lyle W. Cayce
                                                                                 Clerk

STENNIE MEADOURS, Individually and as Personal
Representative of the Estate of Robert Meadours;
BRUCE MEADOURS, Individually and as Personal
Representative of the Estate of Robert Meadours

                                                   Plaintiffs - Appellants

v.

STEVEN R. ERMEL; JEFFREY DALTON;
JEFFREY N. KOMINEK; STEPHEN M. MARTIN

                                                   Defendants - Appellees


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:04-CV-102


Before JONES, Chief Judge, and DENNIS and CLEMENT, Circuit Judges.
PER CURIAM:*
       This appeal raises a single issue: whether the jury instructions
communicated, as they must, that qualified immunity is available only when
police officers’ actions are objectively reasonable.            The parents of decedent




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-20150 Document: 00511370950 Page: 2 Date Filed: 02/03/2011



                                 No. 09-20150

Robert Meadours sued under § 1983 for his shooting death by police who were
attempting to subdue him during a delusional outburst.
      In an earlier appeal, this court held that material factual issues
surrounding the reasonableness of the officers’ actions existed, which deprived
this court of appellate jurisdiction. Meadours v. Ermel, 483 F.3d 417, 422-23
(5th Cir. 2007). On remand, at the trial’s conclusion, the district court read a
jury charge based on the Fifth Circuit’s pattern instructions. The jury returned
a verdict in favor of the officers and answered the following interrogatory in the
negative: “Do you find by a preponderance of the evidence that the Defendant’s
use of force was clearly excessive to the need and was objectively unreasonable?”
Meadours’s parents appeal.
      This court reviews jury instructions for an abuse of discretion and “will
reverse only when the charge as a whole leaves us with substantial and
ineradicable doubt whether the jury has been properly guided in its
deliberations.”   Pinkerton v. Spellings, 529 F.3d 513, 515 (5th Cir. 2008)
(internal quotation omitted).
      Law enforcement officers, like other government officials performing
discretionary functions, “are shielded from liability for civil damages insofar as
their conduct does not violate clearly established statutory or constitutional
rights of which a reasonable person would have known.” Harlow v. Fitzgerald,
457 U.S. 800, 818, 102 S. Ct. 2727 (1982).           In a case involving “the
reasonableness of the manner in which a seizure is effected,” courts and juries
“must balance the nature and quality of the intrusion on the individual’s Fourth
Amendment interests against the importance of the governmental interests
alleged to justify the intrusion.” Scott v. Harris, 550 U.S. 372, 383, 127 S. Ct.
1769 (2007). The effect of requiring reasonable action is that qualified immunity
protects “all but the plainly incompetent or those who knowingly violate the
law.” Malley v. Briggs, 475 U.S. 335, 341, 106 S. Ct. 1092 (1986).

                                        2
    Case: 09-20150 Document: 00511370950 Page: 3 Date Filed: 02/03/2011



                                 No. 09-20150

      In the present case, the district court read an extended jury charge related
to the officers’ assertion of qualified immunity. The bulk of this instruction
quotes the Fifth Circuit Pattern Jury Charge.
      Appellants take issue with the last paragraph:


      [If you find] either (1) that the Defendants were plainly incompetent
      or that (2) they knowingly violated the law regarding Robert
      Meadours’s constitutional rights, you must find for the Plaintiffs.
      If, however, you find that the Defendants had a reasonable belief
      that their actions did not violate the constitutional rights of Robert
      Meadours, then you cannot find them liable even if Robert
      Meadours’s rights were in fact violated as a result of the
      Defendants’ objectively reasonable actions.
They contend that the district court could not express the words “knowing
violation” or ask whether “the Defendants had a reasonable belief” without
transforming the objective test for immunity into a subjective one. We disagree.
Appellants argument divorces the contested language not only from the
surrounding instructions, but also from the body of Supreme Court precedent
defining qualified immunity. Because Appellants’ argument has no merit, we
need not broach Appellees’ request for a determination whether their alleged
constitutional violation was proven at all.
      First, assuming arguendo that the challenged language was potentially
misleading, the other instructions dispelled any ambiguity. Considering the
instructions as a whole, their repeated emphasis on “objectively reasonable”
conduct as assessed by “a reasonable officer on the scene” leaves no room for a
juror to apply a subjective test. Five instructions endorsing objectivity trump
two that are at worst unclear.
      Second, the language with which Appellants take issue is rooted in
Supreme Court precedent. The Court in Malley stated that qualified immunity
is unavailable for “the plainly incompetent or those who knowingly violate the



                                        3
      Case: 09-20150 Document: 00511370950 Page: 4 Date Filed: 02/03/2011



                                    No. 09-20150

law.” 475 U.S. at 341. On this authority, the district court instructed the jury
to enter a verdict for Meadours if it found “(1) that the Defendants were plainly
incompetent or that (2) they knowingly violated the law. . . .” Additionally, as
a substantive matter, this instruction favors plaintiffs. It allows the jury to
reject qualified immunity on the basis of a particular defendant’s knowledge,
even where a reasonable officer would not have known that his actions violated
the plaintiff’s rights.
       Appellants also contend that the district court erred in stating that if
“Defendants had a reasonable belief” about the constitutionality of their actions,
“then you cannot find them liable even if Robert Meadours’s rights were in fact
violated as a result of the Defendants’ objectively reasonable actions.” This
instruction is the counterpart of the charge discussed above. It recognizes the
possibility that reasonable actions protected by qualified immunity might, in
fact, violate the plaintiff’s rights. See Pfannstiel v. City of Marion, 918 F.2d
1178, 1183 (5th Cir. 1990) (“even if a defendant’s conduct actually violates a
plaintiff’s constitutional rights, the defendant is entitled to qualified immunity
if the conduct was objectively reasonable”). This possibility depends on the
reasonableness of an officer’s mistaken view about his victim’s rights—i.e., the
objective reasonableness of his subjective beliefs. Instructing the jury to evaluate
the   defendant’s    views   does   not   affect   the   requirement   of   objective
reasonableness. As an added precaution, the instruction repeats the objective
standard at the end. If any doubt exists in a reasonable juror’s mind about the
“belief” at the beginning of the sentence, it could not survive the clarification at
the sentence’s conclusion: “objectively reasonable actions.” For this reason, the
Fifth Circuit’s pattern jury instructions recommend the language used in the
present case. See Fifth Circuit Pattern Jury Instructions 10.1 and 10.2 (2006).
       Evaluated either in the context of the other instructions or in isolation, the
challenged language in the jury charge is a correct statement of the law. It did

                                          4
    Case: 09-20150 Document: 00511370950 Page: 5 Date Filed: 02/03/2011



                                 No. 09-20150

not relieve the officers who shot Meadours from demonstrating that their actions
were objectively reasonable. Accordingly, the district court’s judgment is
AFFIRMED.




                                       5